This case, like Billings v. Wilson, ante 614 (1986), raises the issue whether G. L. c. 93A, § 2 (1984 ed.), applies to the rental of a dwelling unit in an owner-occupied two-family house, where it is shown that the landlords own no other rental real property. A judge of the Housing Court in Hampden County initially granted judgment for the defendant tenant on her counterclaim based on c. 93A, § 2. Subsequently, on the plaintiffs’ motion to amend the judgment, the judge ruled that c. 93A, § 2, is not *1005applicable and, for the reasons we have stated in Billings, supra, we conclude that this ruling was not erroneous. The allowance of the plaintiffs’ motion to amend the judgment as to the counterclaim involving c. 93 A is affirmed.
Tina S. Page for the defendant.
Gary B. Liquori for the plaintiffs.

So ordered.